MEMORANDUM OPINION
                                         No. 04-10-00720-CR

                                     Fabian Jermerle CYPHERS,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008CR4028
                            Honorable Mary D. Román, Judge Presiding

Opinion by:       Rebecca Simmons, Justice

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 10, 2011

AFFIRMED; MOTION TO WITHDRAW IS GRANTED

           Appellant Fabian Jermerle Cyphers was indicted for failing to verify registration as a sex

offender. Pursuant to a plea bargain, Cyphers entered a plea of nolo contendere in exchange for

five years’ imprisonment. Cyphers’s sentence was suspended and he was placed on community

supervision for five years.        The State thereafter moved to revoke Cyphers’s community

supervision. Cyphers entered a plea of true to the State’s allegation that he violated the terms of

his community supervision by failing to report in person to his supervision officer from the
                                                                                     04-10-00720-CR


months of November 2009 to August 2010. The trial court granted the State’s motion and

certified Cyphers’s right to appeal the revocation but not his underlying conviction. Cyphers

filed a timely notice of appeal, and counsel at the Bexar County Appellate Public Defender’s

Office was appointed to represent him.

       Counsel for Cyphers has filed a brief containing a professional evaluation of the record in

accordance with Anders v. California, 386 U.S. 738 (1967), and High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978), and has concluded that the appeal has no merit and is frivolous.

Counsel provided Cyphers with a copy of the brief and informed him of his right to review the

record and file his own brief. Cyphers did not file a pro se brief within the time prescribed.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. We affirm the trial court’s judgment and grant Cyphers’s appellate counsel’s

motion to withdraw. See Nichols v. State, 954 S.W.2d 83, 85–86 (Tex. App.—San Antonio

1997, no writ). No substitute counsel will be appointed. If Cyphers wishes to seek review of

this case by the Court of Criminal Appeals, he must either retain an attorney to do so or file a pro

se petition for discretionary review. Any petition for discretionary review must be filed with the

Court of Criminal Appeals within thirty days from the date of either this opinion or the last

timely motion for rehearing or timely motion for en banc reconsideration that is overruled by this

court. See TEX. R. APP. P. 68.2, 68.3. Any petition for discretionary review should comply with

the requirements of Rule 68.4 of the Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                  Rebecca Simmons, Justice

DO NOT PUBLISH




                                                -2-